107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ralph RADOVICH, Plaintiff-Appellant,v.SAN DIEGO COUNTY;  City of San Marcos;  Malcolm Horst,Deputy Sheriff;  Allied Gardens Towing Company;Harley Earwicker;  David Ryan;  SusanKnauf;  Harry Elias,Defendants-Appellees.
No. 96-55806.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ralph Radovich appeals pro se the district court's dismissal with prejudice of his 42 U.S.C. § 1983 action alleging that his constitutional rights were violated when he was arrested on March 10, 1994, and during municipal court proceedings which resulted in the dismissal of charges on August 12, 1994.  We affirm for the reasons stated by the district court in its Order filed on May 8, 1996.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3